DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/20/2021 has been entered. Claims 21, 23-40 are pending in the Application. Amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 9/21/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 21, 23-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation “the crossing lamp, the crossing lamp base and the at least one module are built in a railroad crossing light.” The Applicant cites paragraph ¶ [0017] as with the modular lamp system 200”. The recitation of the components being “built in a railroad crossing light” also suggests that the light is built with these components intergrally formed within the railroad crossing light, but this is contrary to paragraph ¶ [0014], which reads “Building these types of features directly into the lamps is too costly as the failure of either the electronics or the lamp would require complete replacement” and Fig. 2 which shows separated components, and dependent claims 23 and 34-36, which recite replaceable components and interchangeable modules.
Claims 23-40 are rejected due to their dependence on claim 21.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the crossing lamp, the crossing lamp base and the at least one module are built in a railroad crossing light.” It is unclear what the metes and bounds of the limitation are, as whether the “built” adds structural features to the claim in that they are integrally formed, and “in” means that they are enveloped within a light (lamp) structure, but these are contrary to the stated purpose of the invention (¶ [0014]) and contrary to dependent claims 23 and 34-36 . For the purposes of claim examination, the Examiner will interpret the 
Claims 23-40 are rejected due to their dependence on Claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 23-25, 29, 34-38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeck et al., US 2009/0194642 A1 in view of Fullerton et al, US 2016/0226207 A1.

Regarding claim 21, Honeck discloses “A lamp system for a railroad crossing warning device (Fig. 1), comprising: a crossing lamp (10, 12, 14, Fig. 1) and a crossing lamp base (the attachment of 10, 12, 14, in Fig. 1) controllable by a wayside control device (26, Fig. 1; ¶ [0019]; ¶ [0012] lights powered by wires on the gate arm), and at least one module (“Light Out Detection (LOD), ¶ [0016]; position sensor, Fig. 2; ¶ [0013, 0018, 0026] the sensor receives power from the same source as the light) comprising an electronic circuit (also seen in Fig. 10, Sensor 1 and sensor 2), and wherein, when the crossing lamp, the crossing lamp base and the at least one module are assembled and in operation, the crossing lamp is configured to perform a first action and the at least one module is configured to perform a second action, which is different from the first action (the lamp emits light, the sensors receive and send information) ” and “the first action of the crossing lamp comprises providing light when activated by the 
However, Honeck does not disclose “the crossing lamp, the crossing lamp base and the at least one module are built in a railroad crossing light”, interpreted as “the crossing lamp, the crossing lamp base, and the at least one module are directly connected to each other”
Fullerton discloses a modular lamp system, comprising a lamp (114, Fig. 6a and 6b), a base (112 and 106, Fig. 6B) and a plurality of modules (124a-d, Fig. 6A and 6b) that have different functions from the lamp (¶ [0103]), and the base, the modules and the lamp are directly connected (seen in Fig. 6B).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the lamp system, as taught by Honeck, to be able to include a base configured to accept the modules and lamp and have the lamp and modules be directly connectable to the base, such as taught by Fullerton. One of ordinary skill in the art would have been motivated to have the functionality of adding additional modules for adding additional functions and sharing the power source and allow for daisy-chaining (Fullerton, ¶ [0014, 0075]) and include a socket for a way to connect and power an incandescent bulb, and electronic modules between the lamp and base for providing a stackable system with different functionalities (Fullerton, ¶ [0014]).

Regarding claim 23, Honeck in view of Fullerton discloses the invention of claim 21, as cited above, and further discloses “the at least one module is replaceable without replacing the crossing lamp (Fullerton, ¶ [0064] the modules are detachably coupled).”
Regarding claim 24, Honeck in view of Fullerton discloses the invention of claim 21, as cited above, and further discloses “the electronic circuit comprises an inclinometer for gate level detection for a crossing gate (Honeck, Arm Position Sensor, ¶ [0018] “relative to level”; ¶ [0013] “G-sensor accelerometer”).”
Regarding claim 25, Honeck in view of Fullerton discloses the invention of claim 21, as cited above, and further discloses “the electronic circuit comprises an optical detector for light out detection of the crossing lamp (Honeck, ¶ [0016] “Light Out Detection (LOD)”).”
Regarding claim 29, Honeck in view of Fullerton discloses the invention of claim 21, as cited above, and further discloses “the at least one module comprises a wired connection to the wayside control device (Honeck, ¶ [0012]).”

Regarding claim 34, Honeck in view of Fullerton discloses the invention of claim 21 as cited above, and further discloses “multiple modules (Fullerton, 124a-d, Fig. 6A and B).”
Regarding claim 35, Honeck in view of Fullerton discloses the invention of claim 34, as cited above, and further discloses “multiple stacked modules (seen in Fullerton Fig. 6A).”

Regarding claim 36, Honeck in view of Fullerton discloses the invention of claim 34, as cited above, and further discloses “the multiple modules are interchangeable (seen in Fullerton Fig. 3 and 6, the modules have the same connection types and are able to stack, thus are interchangeable).”
Regarding claim 37, Honeck in view of Fullerton discloses the invention of claim 21, as cited above, except “the crossing lamp is an incandescent light bulb (Honeck, ¶ [0016]) and the crossing lamp base is a socket, wherein the at least one electronic module is a nesting module positioned between the crossing lamp and the crossing lamp base (Fullerton, Fig. 6a and 6b; ¶ [0080].” 

Regarding claim 38, Honeck in view of Fullerton discloses the invention of claim 36, as cited above, and further discloses “the at least one electronic module provides pass-through power to the crossing lamp (Fullerton, ¶ [0021]).”

Regarding claim 40, Honeck in view of Fullerton discloses the invention of claim 21, as cited above, and further discloses “A railroad crossing warning device comprising a modular lamp system as claimed in claim 21 (Honeck, seen in Fig. 1).”

Claim 26-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeck in view of Fullerton and further in view of Carlson et al., US 2013/0256466 A1.
	
Regarding claim 26, Honeck in view of Fullerton discloses the invention of claim 21, as cited above, except “the electronic circuit comprises a microphone for bell audio detection of a crossing bell.”
Carlson discloses a rail crossing system, with a crossing controller unit (250, ¶ [0023]) that controls the lights of the crossing system, and includes a bell and a microphone to monitor the bell (¶ [0062]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a bell and a microphone, such as taught by Carlson, to the railroad crossing warning device, as taught by Honeck in view of Fullerton. One of ordinary skill in the art would have been motivated to include a bell and microphone for giving auditory warnings and for monitoring the operation of the bell to make sure it is functioning (Carlson, ¶ [0062]).
Regarding claim 27, Honeck in view of Fullerton discloses the invention of claim 21, as cited above, except “the at least one module is adapted to communicate with a remote device.”
Carlson discloses a rail crossing system, with a crossing controller unit (250, ¶ [0023]) that controls the lights of the crossing system, and an element of the system can be accessed remotely (¶ [0037-0038]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the modules, as taught by Honeck in view of Fullerton, to be able to communicate with remote devices, such as taught by Carlson. One of ordinary skill in the art 

Regarding claim 28, Honeck in view of Fullerton and Carlson discloses the invention of claim 27, as cited above, except “the at least one module is adapted to communicate wirelessly.”
Carlson discloses a rail crossing system, with a crossing controller unit (250, ¶ [0023]) that controls the lights of the crossing system, and the elements such as sensors are able to communicate wirelessly (¶ [0030] “wire connection or a wireless connection”, “can communicate with the warning system, the sensor station”).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the elements of the system, as taught by Honeck in view of Fullerton and Carlson, to be able to communicate wirelessly, such as taught by Carlson. One of ordinary skill in the art would have been motivated to allow wireless capability to allow for communication in case a wired connection is not possible, and provide flexibility as to the layout arrangement of the elements.
Regarding claim 30, Honeck in view of Fullerton discloses the invention of claim 29, as cited above, except “the wayside control device comprises a grade crossing predictor (GCP)”.
Carlson discloses a rail crossing system, with a crossing controller unit (250, ¶ [0023]) that controls the lights of the crossing system, and includes a grade crossing predictor.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a grade cross predictor, such as taught by Carlson, to the control device, as taught by Honeck in view of Fullerton. One of ordinary skill in the art would have been motivated to include a grade cross predictor for detecting the location and velocity of an incoming train, predict the time of passing, and notify the control when to execute crossing warning signals (Carlson, ¶ [0024]).


Claim 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeck in view of Fullerton, and further in view of Lee, US 2010/0117553 A1.

Regarding claim 31, Honeck in view of Fullerton discloses the invention of claim 21, as cited above, except “the at least one module comprises a connection point for connecting one or more external devices.”
Lee discloses a lamp apparatus with a modular system, comprising a socket (111, Fig. 6), a module (130 and 160, Fig. 6), and a lamp (120, Fig. 6), and the module comprises a connection point (130a, Fig. 6) for connecting one or more external devices (seen in Fig. 6).
At the time the invention was filed it would have been obvious to one of ordinary skill in the art, to include a separable adapter with connection point for an external device, such as taught by Lee, to the lamp system, as taught by Honeck in view of Fullerton. One of ordinary skill in the art would have been motivated to include an adapter with connection point for allowing different light types to be used (Lee, ¶ [0044]) and for providing additional functions to the lamp such as sensors, camera functions, etc at the user’s discretion (Lee, ¶ [0095]).
Regarding claim 32, Honeck in view of Fullerton and Lee discloses the invention of claim 31, as cited above, and further discloses “the one or more external devices are selected from a camera (Lee ¶ [0095]), a motion sensor (Lee, ¶ [0095]), a temperature probe (Lee ¶ [0095]), an infrared (IR) receiver (Lee, ¶ [0095]), a laser emitter, and a combination thereof.”


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeck in view of Fullerton, and further in view of Anderson et al., US 2001/0032908 A1.
Regarding claim 33, Honeck in view of Fullerton discloses the invention of claim 21, as cited above, except “the at least one module comprises a dip switch interface for user configuration.”
Anderson discloses a railroad crossing warning system and a module with a dip switch (¶ [0050], Fig. 5).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a dip switch, such as taught by Anderson, to the modular lamp system as taught by Honeck in view of Fullerton. One of ordinary skill in the art would have been motivated to include a dip switch for allowing a user to select the operating mode of the module (Anderson, ¶ [0050]).




Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeck in view of Fullerton and further in view of Hutchison, US 6426704 B2.

Regarding claim 39, Honeck in view of Fullerton discloses the invention of claim 21, as cited above, except “the crossing lamp comprises a light emitting diode (LED) and the crossing lamp base is a LED circuit board, wherein the at least one electronic module is a daughter board stacked on the LED circuit board.”
Honeck does disclose that the lamp can be an LED (¶ [0016]), but does not disclose the specifics of the LED structure.
Hutchison discloses a modular light for traffic signals, and modular devices that perform different functions are on daughter boards (card, Fig. 22, col. 11, ln. 46-62), and stacked with the board of the LED (Fig. 4).
.


Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Because of the added limitation, the 102 rejection of claim 21 over Honeck has been withdrawn. However, prior art Fullerton discloses a system where the lamp, module, and base are directly connected, and thus applied in combination with the Honeck reference to reject Claim 21 under U.S.C. 103. The Applicant alleges that Fullerton in combination with the other cited prior art references does not teach claim 21, but does not supply direct support.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875      
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875